17-49
    Young v. Sessions
                                                                                  BIA
                                                                           Mulligan, IJ
                                                                          A058 779 326
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 27th day of March, two thousand eighteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    MARLON EVERTON YOUNG,
                  Petitioner,

                        v.                                       17-49
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                     Pankaj Malik, Forest Hills, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; M. Jocelyn Lopez
                                        Wright, Senior Litigation Counsel;
                                        Allison Frayer, Trial Attorney,
                                        Office of Immigration Litigation,
                                        United States Department of
                                        Justice, Washington, DC.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Marlon Everton Young, a native and citizen of

Jamaica, seeks review of a December 8, 2016, decision of the

BIA affirming a July 25, 2016, decision of an Immigration

Judge (“IJ”) denying Young’s application for withholding of

removal    and   relief     under     the   Convention     Against    Torture

(“CAT”).     In re Marlon Everton Young, No. A 058 779 326

(B.I.A. Dec. 8, 2016), aff’g No. A 058 779 326 (Immig. Ct.

N.Y. City July 25, 2016).           We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

       We have reviewed the IJ’s decision as supplemented by

the BIA.    Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir. 2007).

Young’s aggravated felony ground of removal limits our review

to constitutional claims and questions of law.                       8 U.S.C.

§ 1252(a)(2)(C), (D); Ortiz-Franco v. Holder, 782 F.3d 81, 90

(2d Cir. 2015).         Moreover, because Young was convicted of an

aggravated felony and sentenced to 5 years’ imprisonment for

that    crime,        the   conviction      made     him   ineligible     for

withholding      of    removal   as    a    matter   of    law.   8    U.S.C.

                                       2
§ 1231(b)(3)(B) (providing that particularly serious crime

bars withholding of removal and defining particularly serious

crime as “an aggravated felony (or felonies) for which the

alien has been sentenced to an aggregate term of imprisonment

of at least 5 years”).        To the extent Young argues that he

should be allowed to provide evidence of his innocence, he

cannot do so in removal proceedings or in a petition for

review in this Court.       See Lanferman v. BIA, 576 F.3d 84, 88

(2d Cir. 2009) (“Collateral attacks are not available in

a . . . petition challenging the BIA’s removal decision.”

(quoting Abimbola v. Ashcroft, 378 F.3d 173, 181 (2d Cir.

2004))).       Thus, the only issue properly before us is the

denial of CAT relief.

      To qualify for CAT relief, an applicant must show that

he is “more likely than not” to be tortured.               8 C.F.R.

§ 1208.16(c)(2).       “Torture is defined as. . . severe pain or

suffering . . . inflicted by or at the instigation of or with

the consent or acquiescence of a public official or other

person acting in an official capacity.”        Id. § 1208.18(a)(1).

The   agency    must   consider   “all   evidence   relevant   to   the

possibility of future torture,” including past torture, the

possibility of internal relocation, “[e]vidence of gross,

                                   3
flagrant or mass violations of human rights,” and “[o]ther

relevant information regarding conditions in the country of

removal.”   Id. § 1208.16(c)(3)(i)-(iv).

    We have jurisdiction to review Young’s argument that the

agency applied an improperly high burden of proof.             Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir.

2006)   (explaining   that   we   retain   jurisdiction   if    agency

applies “legally erroneous standard”).           But the argument

lacks merit.   The IJ appropriately considered whether Young

or “someone in his particular alleged circumstances” would

more likely than not be tortured in Jamaica.               8 C.F.R.

§ 1208.16(c)(2) (“The burden of proof is on the applicant

. . . to establish that it is more likely than not that he or

she would be tortured if removed to the proposed country of

removal.”); Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 144 (2d

Cir. 2003) (requiring petitioner to show “that someone in his

particular alleged circumstances is more likely than not to

be tortured if imprisoned in China”).         Nothing in the IJ’s

decision suggests that he placed too high a burden on Young

to prove he would likely be targeted.

    As to Young’s argument that the agency erred in finding

that he did not satisfy his burden of proof, the agency

                                  4
considered all the relevant evidence, including the testimony

of   an   expert   witness   and   background   evidence      regarding

country conditions, the fact of Young’s conviction, and the

fact that Young was not harmed during his previous visit to

Jamaica.    8 C.F.R. § 1208.16(c)(3) (providing that the agency

shall consider “all evidence relevant to the possibility of

future torture” including whether the applicant has been

tortured in the past).       Accordingly, Young’s challenge is to

the agency’s weighing of his evidence, which is the type of

factual    dispute   that    we    lack   jurisdiction   to     review.

See Ortiz-Franco, 782 F.3d at 91 (finding no question of law

where petitioner disputes “correctness of [the] IJ’s fact-

finding” (alteration in original)); Hui Lin Huang v. Holder,

677 F.3d 130, 134 (2d Cir. 2012) (stating that likelihood

that future event will occur is factual question).

     For the foregoing reasons, the petition for review is

DENIED.

                     FOR THE COURT:
                     Catherine O’Hagan Wolfe, Clerk of Court




                                   5